
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(c)


SEPARATION AGREEMENT


        This Separation Agreement (this "Agreement") is made on May 29, 2002, by
and between Les Biller (the "Executive") and Wells Fargo & Company (the
"Company").

        1.    Change of Position.    The Executive and the Company agree that
the Executive's position as an officer and director with the Company shall
terminate effective as of September 30, 2002, or such earlier or later date
prior to December 31, 2002 as may be reasonably requested by the Chief Executive
Officer of the Company (the "Position Change Date"). The Executive agrees to
resign, effective as of the Position Change Date, as Vice Chairman and Chief
Operating Officer of the Company and as a member of the Board of Directors of
the Company, and except as provided in Section 2, from all other positions,
titles, duties, authorities and responsibilities with the Company and its
affiliates.

        2.    Payments and Other Benefits.    (a) From the date hereof until
March 31, 2003, the Executive shall continue as an employee of the Company at
the annual salary payable to the Executive as of the date hereof. The Executive
shall continue to be treated as an employee of the company until the close of
business on March 31, 2003 for purposes of determining amounts and benefits
under all the Company's benefit plans, including, without limitation, pension
(for purposes of both age and service), retiree medical, defined contribution
plans, stock options and other retiree or active benefits. The Executive shall
retire as an employee of the Company at the close of business on March 31,2003.

(b)Within 5 days following the Position Change Date, the Company shall pay the
Executive, by wire transfer to an account designated by the Executive, the sum
of (x) three million three hundred and seventy-five thousand dollars
($3,375,000), representing a pro rata annual bonus for calendar year 2002 and
(y) $375,000 for each month (or portion thereof) after September 30, 2002 that
the Position Change Date occurs. This payment shall be treated as compensation
for purposes of the Company's qualified and nonqualified defined contribution
plans.

(c)For the period from the date hereof through March 31, 2003, the Company shall
continue to provide the Executive with all benefits, including perquisites,
currently provided to the Executive.

(d)Commencing on April 1, 2003 (the "Commencement Date"), the Executive shall be
entitled to a pension payable by the Company at an annual rate of $1,500,000 for
his life, with a survivor annuity payable to his current spouse for her life at
an annual rate of $1,500,000 until March 31, 2013 and an annual rate of $750,000
thereafter, in each case payable in equal monthly installments. If the Executive
dies before the Commencement Date, his current spouse shall be entitled to an
annuity payable by the Company for her life at an annual rate of $1,500,000
until March 31, 2013 and thereafter at an annual rate of $750,000, payable in
equal monthly installments. Amounts payable to the Executive and his current
spouse pursuant to this Section 2(d) shall include all amounts payable to them
pursuant to the Company's defined qualified and nonqualified pension plans,
including the Cash Balance Plans.

(e)The Company agrees to continue to provide the Executive at the Company's cost
with (x) the use of an office and the provision of secretarial assistance, and
(y) the use of a car and driver, in each case until the Executive finds new
permanent employment or if earlier, March 31, 2005, in each case on a level
consistent with that provided as of the date hereof.

(f)In the event the Executive dies after the date hereof but prior to the
Commencement Date, the Executive's estate, or the Executive's designated
beneficiary as provided in any plan document, shall be entitled to the amounts
and benefits set forth in Section 2(a), Section 2(b), and Section 2(g), except
all options held by the Executive shall be vested and exercisable immediately
upon the Executive's death and the term shall be for one year after the

--------------------------------------------------------------------------------

Executive's death or such longer period as may be provided by the plan pursuant
to which the options were granted, including any revisions to the plan made
subsequent to this date which are positive to the executive and which may be
allowed under the applicable rules and regulations which would not result in
variable accounting treatment to the Company. In the event the Executive dies
after the date hereof but prior to the Commencement Date, the Executive's
current spouse shall be entitled to the payments set forth in the second and
third sentences of Section 2(d).

(g)The Company agrees that subject to Section 2(f) all of the Executive's stock
options shall become immediately exercisable and vested immediately prior to the
Commencement Date, as a result of retirement at age 55 with 15 years of service
and that all such stock options shall remain exercisable until the earlier of
the tenth anniversary of their date of grant, or one year after the Executive's
death or such longer period as may be provided by the plan pursuant to which the
options were granted, including any revisions to the plan made subsequent to
this date which are positive to the executive and which may be allowed under the
applicable rules and regulations which would not result in variable accounting
treatment to the Company.


        3.    Other Agreements.    

(a)While employed by the Company or any of its subsidiaries and until
December 31, 2003 (the "Restricted Period"), the Executive will not, directly or
indirectly, actively solicit for employment by other than the Company or its
subsidiaries any person employed by the Company or its subsidiaries with the
title of Senior Vice President or higher on the Executive's Position Change
Date. During the Restricted Period, the Executive will not solicit customers of
the Company whose business the Executive was previously involved with soliciting
prior to the Position Change Date.

(b)The Executive agrees to reasonably cooperate (including attending meetings)
with respect to any claim, arbitral hearing, lawsuit, action or governmental or
internal investigation relating to the conduct of the business of the Company or
its affiliates. The Executive agrees to provide full and complete disclosure in
response to any inquiry in connection with any such matters. The Company agrees
to reimburse the Executive for his reasonable expenses incurred in connection
with such cooperation.

(c)Executive shall not intentionally make any public statements, encourage
others to make statements or release information intended to disparage or defame
the Company, any of its affiliates or any of their respective directors or
officers. The Company shall cause its senior executives not to intentionally
make, or cause or encourage others to make, any public statements or release
information intended to disparage or defame the Executive's reputation, and the
Company shall not take any such action on its own behalf. Notwithstanding the
foregoing, nothing in this Section 3(c) shall prohibit any person from making
truthful statements when required by order of a court or other body having
jurisdiction or as required by law.

(d)The Company agrees to continue to maintain a directors and officers liability
insurance policy covering the Executive with respect to his actions as an
officer and director of the Company until such time as suits against the
Executive are no longer permitted by law, to the extent such coverage is
provided to any active or past directors' or officers'; and shall continue to
indemnify the Executive to the fullest extent permitted by law with respect to
his actions as an officer and director of the Company.

        4.    General Release and Waiver.    (a) The Executive hereby releases,
remises and acquits the Company and all of its affiliates, and their respective
officers, directors, shareholders, members, agents, executives, consultants,
independent contractors, attorneys, advisers, successors and assigns, jointly
and

2

--------------------------------------------------------------------------------


severally, from any and all claims, known or unknown, which the Executive or the
Executive's heirs, successors or assigns have or may have against any of such
parties arising on or prior to the date of this Agreement and any and all
liability which any of such parties may have to the Executive, whether
denominated claims, demands, causes of action, obligations, damages or
liabilities arising from any and all bases, however denominated, including but
not limited to all contractual claims and any claims under the Age
Discrimination in Employment Act, the Americans With Disabilities Act of 1990,
the Family and Medical Leave Act of 1993, Title VII of the United States Civil
Rights Act of 1964, 42 U.S.C. § 1981 or any other Federal, State or local law
and any workers' compensation or disability claim under any such law. This
release relates to claims arising from and during the Executive's employment
relationship with the Company or as a result of the termination of such
relationship. The Executive further agrees that the Executive will not file or
permit to be filed on the Executive's behalf any such claim. Notwithstanding the
preceding sentence or any other provision of this Agreement, this release is not
intended to interfere with the Executive's right to file a charge with the Equal
Employment Opportunity Commission in connection with any claim he believes he
may have against the Company. However, by executing this Agreement, the
Executive hereby waives the right to recover in any proceeding the Executive may
bring before the Equal Employment Opportunity Commission or any State human
rights commission or in any proceeding brought by the Equal Employment
Opportunity Commission or any State human rights commission on the Executive's
behalf. This release is for any relief, no matter how denominated, including but
not limited to, injunctive relief, wages, back pay, front pay, compensatory
damages, or punitive damages. This release shall not apply to any obligation of
the Company pursuant to this Agreement, any benefit to which the Executive may
be entitled under any tax qualified pension plan of the Company or its
affiliates, deferred compensation and other nonqualified plans, COBRA
continuation coverage benefits or any other similar benefits required to be
provided by law, any rights in the nature of indemnification which the Executive
may have with respect to claims against the Executive relating to or arising out
of his employment with the Company or any rights that the Executive may have to
obtain contribution in the event of the entry of judgment against him as a
result of any act or failure to act for which both the Executive and the Company
or any of its affiliates are jointly responsible.

(b)The Executive acknowledges that the agreements of the Company hereunder are
being provided in consideration of the foregoing release and that the Executive
may not otherwise be entitled to certain of the benefits described herein. The
Executive agrees not to make any claim or take any position inconsistent with
the preceding sentence.

(c)The Company hereby releases, remises and acquits the Executive and his
successors, heirs and advisers, jointly and severally, from any and all claims,
known or unknown, which the Company or its affiliates, successors or assigns
have or may have against any of such parties arising on or prior to the date of
this Agreement and any and all liability which any of such parties may have to
the Company, whether denominated claims, demands, causes of action, obligations,
damages or liabilities arising from any and all bases, however denominated,
including but not limited to all contractual claims and any claims under law.
The Company further agrees that the Company will not file or permit to be filed
any such claim. This release is for any relief, no matter how denominated,
including, but not limited to, injunctive relief, compensatory damages or
punitive damages. This release shall not apply to any obligation of the
Executive pursuant to this Agreement, any rights that the Company or its
affiliates may have to obtain contribution in the event of the entry of judgment
against the Company or any such affiliate as a result of any act or failure to
act for which both the Executive and the Company or such affiliate are jointly
responsible or any obligations of the Executive to the Company and its
affiliates relating to extensions of credit and other financial services
provided by the Company and its affiliates to the Executive.

3

--------------------------------------------------------------------------------

(d)The Company and the Executive further acknowledge that, given that the
Executive is a California resident, they waive all rights under California Civil
Code section 1542 and any similar law in any other state. They recognize that
Section 1542 states: "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT
WITH THE DEBTOR." The Company and the Executive are aware of this section and
hereby expressly waive and relinquish all rights and benefits they may have
pursuant to this section as well as any other statutes or common law principles
of similar effect.

        5.    No Admission.    This Agreement does not constitute an admission
of liability or wrongdoing of any kind by the Company or its affiliates or
Executive.

        6.    Heirs and Assigns.    The terms of this Agreement shall be binding
on the parties hereto and their respective successors and assigns.

        7.    Confidentiality.    (a) For the period during which this Agreement
has not been publicly disclosed by the Company, the Executive agrees to keep in
full confidence all information concerning this Agreement, except (i) to the
extent disclosure is or may be required by a statute, by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order him to divulge, disclose or make
accessible such information, (ii) to the extent disclosure to the Executive's
legal counsel and personal financial advisors is reasonably necessary in
connection with Executive's consideration of the terms of this Agreement or
Executive's personal financial dealings and (iii) to members of his immediate
family.

(b)The Company agrees to keep in full confidence all information concerning this
Agreement, except (i) to the extent disclosure is or may be required by the
Company or any of its affiliates by a statute, by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order the Company or its affiliate to
divulge, disclose or make accessible such information, (ii) to the extent
disclosure to the legal counsel and auditors by the Company or its affiliates is
reasonably necessary and (iii) to those persons within the Company and its
affiliates who, as reasonably determined by the Company, must know about it in
carrying out their duties.

(c)The Executive and the Company acknowledge and agree that each shall be
entitled to enforce specifically the covenants in this Section 7 and in
Section 3 by seeking an injunction to prevent violation thereof in addition to
any other remedies available at law or in equity.

        8.    General Provisions.    (a) This Agreement constitutes the entire
understanding of the Company and the Executive with respect to the subject
matter hereof and supersedes all prior understandings, written or oral, with
respect thereto but shall be without prejudice to any of the Executive's rights
pursuant to the Company's benefit plans. The terms of this Agreement may be
changed, modified or discharged only by an instrument in writing signed by the
parties hereto. A failure of the Company or the Executive to insist on strict
compliance with any provision of this Agreement shall not be deemed a waiver of
such provision or any other provision hereof. In the event that any provision of
this Agreement is determined to be so broad as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable. The
Company's obligations pursuant to Section 2 are absolute as of the date hereof
and shall not be subject to any set-off or counterclaim.

(b)This Agreement shall be construed, enforced and interpreted in accordance
with and governed by the laws of the State of California. The Company and the
Executive irrevocably and

4

--------------------------------------------------------------------------------

unconditionally submit to the exclusive jurisdiction of the state or federal
court in the City and County of San Francisco, California for the purposes of
any suit, action or other proceeding arising out of or relating to this
Agreement and each party agrees that any such suit, action or other proceeding
shall be heard without a jury and hereby waives any right to a trial by jury in
connection therewith.

(c)The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party.

(d)This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which counterpart, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.

All notice, requests, demands or other communications under this Agreement shall
be in writing and shall be deemed to have been duly given when delivered in
person or when received by facsimile or overnight express to the party to whom
such notice is being given as follows:

As to the Executive:
        Les Biller
        10325 Greendale Dr.
        Los Angeles,CA 90077

As to the Company:
        Pat Callahan
        Wells Fargo & Co.
        12th floor 420 Montgomery St.
        San Francisco, CA 94104

Either party may change his or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided herein.

(f)The Company represents and warrants to the Executive that the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized and that
all corporate action required to be taken by the Company for the execution,
delivery and performance of this Agreement has been duly and effectively taken.
The Company acknowledges that the Executive has relied upon such representations
and warranties in entering into this Agreement.

(g)All payments and benefits payable pursuant hereto shall be paid subject to
all required tax withholdings.

        9.    Knowing and Voluntary Waiver.    The Executive acknowledges that,
by the Executive's free and voluntary act of signing below, the Executive agrees
to all of the terms of this Agreement and intends to be legally bound thereby.

        The Executive understands that he may consider whether to agree to the
terms contained herein for a period of twenty-one days after the date hereof.
The Executive acknowledges that he has been advised by his counsel, Wachtell,
Lipton, Rosen & Katz, who drafted this Agreement, prior to executing this
Agreement.

5

--------------------------------------------------------------------------------


        This Agreement will become effective, enforceable and irrevocable at
5 p.m. (eastern time) on the seventh day after the date on which it is executed
by the Executive (the "Effective Time"). During the seven-day period prior to
the Effective Time, the Executive may revoke his agreement to accept the terms
hereof by notifying the Company of his intention to revoke. If the Executive
exercises his right to revoke hereunder, he shall forfeit his right to receive
any of the benefits provided for herein.

        IN WITNESS WHEREOF, the parties have set their hands as of the day and
year first above written.

    WELLS FARGO & COMPANY
 
 
By
 
/s/  P. R. CALLAHAN      

--------------------------------------------------------------------------------


 
 
By
 
/s/  LES BILLER      

--------------------------------------------------------------------------------

Les Biller


6

--------------------------------------------------------------------------------



QuickLinks


SEPARATION AGREEMENT
